This Free Writing Prospectus supersedes the Free Writing Prospectus Dated January 16, 2008 relating to the offered certificates. Free Writing Prospectus February 22, 2008 Citicorp Mortgage Securities Inc., the Depositor, has filed a registration statement (including a prospectus) with the sec for the offering to which this communication relates (file no 333-145532). Before you invest, you should read the prospectus in that registration statement and other documents the issuer has filed with the SEC for more complete information about the Depositor and this offering. You may get these documents for free by visiting edgar on the SEC Web site at www.sec.gov. Alternatively, the Depositor, any underwriter or any dealer participating in the offering will arrange to send you the prospectus if you request it by calling toll-free 1-800-248-3580. Citicorp Mortgage Securities, Inc. (Depositor) CitiMortgage, Inc. (Sponsor) Citicorp Mortgage Securities Trust, Series 2008-1(Issuing Entity) Senior and Subordinated REMIC Pass-Through Certificates The certificates are backed by pools of residential first-mortgage loans. The certificates represent obligations of the Issuing Entity only, and do not represent obligations of or interests in the Depositor, the Sponsor, or any of their affiliates. Principal and interest on the certificates will be distributed monthly, beginning March 25, 2008. The Underwriters have committed to purchase all of the offered certificates (other than the ratio-stripped IO class certificates) from the Depositor. The purchase price for the certificates purchased by an Underwriter will be set by the Underwriter or negotiated by the purchaser and the Underwriter at the time of sale. The Sponsor does not intend to list any of the certificates on a national securities exchange or the Nasdaq Stock Market. You should read “General risk factors” beginning on page 14 and “Series risk factors” beginning on page 6 before you purchase any certificates. Citi Banc of America Securities LLC (Underwriters) The certificates are not insured or guaranteed by the Federal Deposit Insurance Corporation or any other governmental agency. 1 How to read this free writing prospectus This free writing prospectus consists of a supplement followed by a core prospectus. The core prospectus gives general background information that applies to all series of certificates. The supplement gives some specific information about this series of certificates. The supplement does not describe the characteristics of any particular class of certificates; the characteristics of individual class A certificates will be determined by Citigroup Global Markets Inc. You should note that some features described in the core prospectus may not apply to this series of certificates. You should carefully read both the core prospectus and the supplement before investing. In deciding whether to purchase certificates, you should rely on the information in this free writing prospectus, together with specific information on the certificates provided to you by the Underwriters. Contents SUPPLEMENT 3 Summary 3 Series risk factors 6 The mortgage loans 8 Allocations and distributions 8 Static pool information 11 Legal proceedings 11 Third-party originators 11 Possible special servicer 11 Additional ERISA considerations 12 Legal investment 12 Federal income tax consequences 12 CORE PROSPECTUS 14 Summary 14 General risk factors 14 Series structure 18 Subordination 24 Allocations 26 Distributions 30 Adjustments to class balances 35 Realized losses 36 Loss recoveries 37 Voting rights 37 Composite and component classes 37 Multiple pool series 38 Cross-collateralization 38 Clean-up call 45 Sensitivity of certificates to prepayments 45 Yield to maturity 47 CitiMortgage’s securitization programs 48 Static pool information 49 The mortgage loans 49 Insurance and other credit support 53 Mortgage documents 55 The Depositor and other affiliates of CitiMortgage 56 Mortgage loan underwriting 56 Servicing 59 The Trust 67 Book-entry and physical certificates 70 European purchasers 71 ERISA considerations 73 Legal investment considerations 74 Taxation of certificate holders 76 Taxation of the Trust 84 Legal aspects of mortgage loans 85 Use of proceeds 94 Additional information 95 INDEX 96 2 SUPPLEMENT Summary Offered certificates Two groups of senior class A certificates, and three classes — B-1, B-2 and B-3 — of subordinated certificates. It is anticipated that senior class A certificates with the following approximate aggregate principal balances will be issued on the closing date: Group I Group II Combined $276 million $21 million $297 million Certificates not offered by this prospectus Three classes — B-4, B-5 and B-6 — of subordinated certificates and one or more classes of residual certificates. Transaction participants Sponsor CitiMortgage, Inc., a New York corporation Servicer CitiMortgage Depositor Citicorp Mortgage Securities, Inc., a Delaware corporation (CMSI) CitiMortgage and CMSI are located at 1000 Technology Drive O’Fallon, Missouri 63368-2240 (636) 261-1313 www.citimortgagembs.com Issuing entity Citicorp Mortgage Securities Trust, Series 2008-1 (the Trust). The Trust’s CIK code for its SEC filings is 0001423858. Underwriters Citigroup Global Markets Inc. (Citigroup Global Markets) for the senior class A certificates, other than the ratio-stripped IO class certificates, and Banc of America Securities LLC (Banc of America Securities), for the offered subordinated class certificates. 3 Trustee U.S. Bank National Association Corporate Trust Services One Federal Street – 3rd floor Boston, Massachusetts 02110 Phone: (617) 603-6402 Fax: (617) 603-6637 Website: http://www.usbank.com/abs The Trustee, a national banking association organized under the laws of the United States, is a wholly-owned subsidiary of U.S. Bancorp, the sixth largest bank holding company in the United States with total assets at June 30, 2007 exceeding $223 billion. The Trustee has acted as trustee of mortgage-backed securities since 1987. As of June 30, 2007, the Trustee (and its affiliate, U.S. Bank Trust National Association) was acting as trustee on approximately 1,039 issuances of prime residential mortgage-backed securities, with an outstanding aggregate principal balance of approximately $457,390,000,000. Paying agent, transfer agent and certificate registrar Citibank, N.A. Agency and Trust 388 Greenwich Street New York, New York 10013 Attn: Structured Finance Group Phone: (212) 816-5685 Fax: (212) 816-5527 Website: http://www.sf.citidirect.com More on the certificates Ratings The class A offered certificates will be rated AAA or Aaa by at least two of Fitch, Moody’s or S&P, except that a super senior support class may have a lower rating. Class B-1 will be rated AA or Aa, class B-2 will be rated A, and class B-3 will be rated BBB or Baa by at least one such rating agency. Distribution days 25th day (or, if that is not a business day, the next business day) of each month, beginning March 25, 2008. Servicing fee 0.25% per annum on the scheduled principal balance of the mortgage loans, to be paid from collections of interest on the mortgage loans. 4 Distribution priorities After payment of the servicing fee to the servicer, payments on the mortgage loans will be distributed as principal and interest on the certificates first to the class A certificates, in accordance with the allocation described in “Allocations” and “Distributions” in the core prospectus and “Allocations and distributions” in the supplement. Any remainder will be distributed to the class B certificates in order of seniority. See “Subordination” in the core prospectus. Loss allocations Losses on the mortgage loans will generally be allocated to the most subordinated classes, in order of subordination. Once the principal balances of the subordinated classes have been reduced to zero, losses will generally be allocated to the senior classes (with some adjustments for any accrual classes) in proportion to their principal balances. See “Adjustments to class balances” in the core prospectus. Last distribution day Group I certificates Group II certificates Class A-PO certificates Class B certificates February 25, 2038 January 25, 2023 February 25, 2038 February 25, 2038 Optional redemption (clean-up call) At any time that the principal balance of the mortgage loans is less than 10% of the scheduled principal balance of the mortgage loans as of the cut-off date, CMSI may repurchase all the mortgage loans for their unpaid principal balance plus accrued interest, and other property of the Trust for its appraised value after estimated liquidation expenses, less any unrecovered advances. Certificate holders would then receive a final distribution reducing the principal balance of their certificates to zero. Some certificates may receive less than their principal balance plus accrued interest if the appraised value of the other property, less estimated liquidation expenses, is less than the unpaid principal balance of the related mortgage loan. Loss limits There are no special hazard, fraud or bankruptcy loss limits. “Mortgage related securities” under SMMEA Classes A and B-1 Record date For a distribution day, the close of business on the last business day of the calendar month preceding that distribution day. Closing date February 27, 2008 5 Conditions to closing The certificates offered by this prospectus will not be sold unless the certificates in classes B-4, B-5 and B-6 (none of which are offered by this prospectus) are sold on the closing date. Banc of America Securities LLC (the Purchaser) has agreed to purchase the class B-4, B-5 and B-6 certificates on the closing date, subject to the satisfaction of customary closing conditions. Also see “Ratings” above. Federal taxes The Trust is not expected to be subject to federal income tax. See “Taxation of the Trust” in the core prospectus. Certificates will generally be taxed as if they were newly originated debt instruments. In particular, interest, original issue discount and market discount on a certificate will be ordinary income to the holder, and distributions of principal on a certificate will be a return of capital to the extent of the holder’s basis in the certificate. See “Taxation of certificate holders” in the core prospectus. Certain classes of certificates may be issued with original issue discount or premium. Mortgage pool parameters The mortgage loans have been divided into two pools of mortgage loans. The mortgage loans in pool I are all mortgage loans that have original maturities of more than 15 years but not more than 30 years. The mortgage loans in pool II are all mortgage loans that have original maturities of not more than 15 years. Some of the mortgage loans in pool I are interest-only mortgage loans (described below). All mortgage loans were originated or acquired by CitiMortgage. Pool I Pool II Combined Approximate scheduled principal balance (± up to 5%) $305 million $29 million $334 million Target rate 6.25% 5.75% N/A The amounts in the preceding table are based on the bid pools of mortgage loans.
